DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“test data generator configured to…” in claims 6 and 9
Upon further review of the present specification, the above generic place holder does have sufficient structural support for “test data generator” in the specification as evidence by para [0066-0067]. 
[0066] “In order to test a hybrid neural network such as the hybrid neural network 500, a test data generator can be built into the neuromorphic IC (e.g., the neuromorphic IC 102) including the hybrid neural network, and the test data generator can be configured to generate test data for testing (e.g., classification testing or regression testing) the hybrid neural network 500.”

[0067] “A method for the neuromorphic integrated circuit includes, in some embodiments, programming synaptic weights of a number of analog layers of a multi-layered analog-digital hybrid neural network of the neuromorphic integrated circuit for decision making by the neural network; periodically testing an integrity of the decision making by the neural network using test data generated by a test data generator of the neuromorphic integrated circuit;”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 10-11, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “correctly fitted…” in claims 4, 10 and 18 is a relative term which renders the claim indefinite. The term “correctly fitted…” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “correctly projected…” in claims 5, 11 and 20 is a relative term which renders the claim indefinite. The term “correctly projected…” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 9-10, 12, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Elmegreen et al. (US 2011/0119215 A1) in view of Meng et al. (US 2003/0200189 A1). 
Regarding claim 1
Elmegreen teaches a neuromorphic integrated circuit, (abstract “An analog-digital crosspoint-network includes a plurality of rows and columns, a plurality of synaptic nodes, each synaptic node of the plurality of synaptic nodes disposed at an intersection of a row and column of the plurality of rows and columns,” and also see para [0023] “FIG. 7 is an example circuit diagram of a two-layer bidirectional neural network, according to an example embodiment;”)
comprising: a multi-layered analog-digital hybrid neural network including a plurality of analog layers (para [0066] “According to additional example embodiments, multilayer perceptrons are further provided. Multilayer per ceptrons have three or more layers of neurons, and two or more connection stages, with each connection stage joining adjacent pairs of neuron layers, and are capable of solving more difficult recognition and classification problems than a two-layer perceptrons.”)
configured to include synaptic weights between neural nodes of the neural network for decision making by the neural network, (para [0046] “FIG. 4 is similar to FIG. 3, except that each programmable element (401, 402,403) consists of a fixed-value resistor (421, 422,423 respectively) in series with a variable conductance element 410 (e.g., a PCM), in which the fixed value conductance(s) have values in the ratios 1:2:4 etc., and the variable conductance elements can be set either to (effectively) Zero conductance or to a maximum conductance whose value is the same for all elements. The advantage is that the PCM's need only to be ON or OFF in order to implement the multi-valued three (or more) bit synaptic weight. According to the layout of FIG. 4, the programming of each PCM may be performed using a SET/RESET signal, and does not require feedback.”)
and at least one digital layer, (para [0036] “an Analog/Digital Feed-forward Neural Net (ADFFNN) is described in detail. It is noted that as used herein, the term “layer may refer to two forms of layers. The term “layer may refer to a layer of neurons in a neural network viewed as a mathematical system (independent of implementation). For example, in a feedforward neural network, two adjacent layers of neurons are connected by a feedforward set of synaptic connections. The term “layer” may also refer to a physical layer of a multilayer circuit structure.”)
Elmegreen does not teach and wherein the digital layer is configured for programmatically compensating for weight drifts of the synaptic weights of the neural network, thereby maintaining integrity of the decision making by the neural network.  
Meng teaches and wherein the digital layer is configured for programmatically compensating for weight drifts of the synaptic weights of the neural network, (para [0030] “The set of weights may be adaptively updated by using new data patterns and/or to compensate for system drift. The weights of the nodes in the neural net model prior to the adaptive update may be combined with a set of new weights based on a forgetting factor. The forgetting factor may be determined based on a cause of model degradation.”)
thereby maintaining integrity of the decision making by the neural network (Para [0039] “FIG. 3A shows a flow chart for a method of incrementally forming and adaptively maintaining a neural net model at an adequate accuracy level, according to one embodiment of the present disclosure;” also see para [0054] “The model formed off-line may be deployed and used on-line (Step S33). Accuracy of the model is monitored as new data is fed as input to the model (step S34). If the model is not adequately accurate (for example, meet a minimum level of accuracy) step S35, model parameters and/or structure may be updated adaptively (step S36). The adaptive update may be necessitated, for example, by a change in System dynamics or by drift in the system. The neural net model may have poor accuracy for new data that is not represented by (for example, far away from) any of the clusters of Sample data patterns which correspond to the function approximation nodes. In this latter instance, the adaptive update may use the new data to add additional nodes to the model. See, for example, FIG. 3B and corresponding discussion below.”)
Elmegreen and Meng are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analog-digital neural network of Elmegreen to include compensating for weight drifts of the synaptic weights of the neural network of Meng in order to provide better approximation by updating weight drift as disclosed by Meng (para [0054] “If the model is not adequately accurate (for example, meet a minimum level of accuracy) step S35, model parameters and/or structure may be updated adaptively (step S36). The adaptive update may be necessitated, for example, by a change in System dynamics or by drift in the system. The neural net model may have poor accuracy for new data that is not represented by (for example, far away from) any of the clusters of Sample data patterns which correspond to the function approximation nodes. In this latter instance, the adaptive update may use the new data to add additional nodes to the model.”).

Regarding claim 2
Elmegreen in view of Meng teaches the neuromorphic integrated circuit of claim 1.
Elmegreen further teaches wherein the plurality of analog layers is disposed between a plurality of data inputs and the digital layer, (para [0044] “FIG. 2 illustrates a schematic of a circuit diagram for a two-layer ADFFNN using two-terminal synapses. The wiring matrix consists of one X-line. A per row i, and two y-lines, A, and B, per column j. The lines A, and A, connect through the synapse FET 202 and the multilevel resistance element 203. The conductance connecting lines A, and A, is the weight w of the synapse at that intersection. The control line, B, connects to the FET 202 at each synapse in the column and thereby controls the column operation.”)
and wherein the digital layer is disposed between the plurality of analog layers and a plurality of data outputs (para [0036] “an Analog/Digital Feed-forward Neural Net (ADFFNN) is described in detail. It is noted that as used herein, the term “layer may refer to two forms of layers. The term “layer may refer to a layer of neurons in a neural network viewed as a mathematical system (independent of implementation). For example, in a feedforward neural network, two adjacent layers of neurons are connected by a feedforward set of synaptic connections. The term “layer” may also refer to a physical layer of a multilayer circuit structure.”).


Regarding claim 3
Elmegreen in view of Meng teaches the neuromorphic integrated circuit of claim 1.
Elmegreen further teaches wherein the neural network is configured for one or more classification problems, one or more regression problems, or a combination thereof (para [0066] “Multilayer perceptrons have three or more layers of neurons, and two or more connection stages, with each connection stage joining adjacent pairs of neuron layers, and are capable of solving more difficult recognition and classification problems than a two-layer perceptrons. Multilayer perceptrons may be trained to recognize images by a generalization of the Supervised learning algorithm as described above, termed the Back Propagation Algorithm (BPA).”).
Meng further teaches wherein the neural network is configured for one or more classification problems, one or more regression problems… (para [0064] “AFLN with linear output nodes is selected as the net type under the OFLN methodologies. An advantage of a FLN is that linear regression training techniques, Such as an orthogonal least Squares (OLS) learning methodology (dis cussed below), can be used to achieve incremental and adaptive learning.”). 
Elmegreen and Meng are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analog-digital neural network of Elmegreen to include compensating for weight drifts of the synaptic weights of the neural network of Meng in order to provide better approximation by updating weight drift as disclosed by Meng (para [0054] “If the model is not adequately accurate (for example, meet a minimum level of accuracy) step S35, model parameters and/or structure may be updated adaptively (step S36). The adaptive update may be necessitated, for example, by a change in System dynamics or by drift in the system. The neural net model may have poor accuracy for new data that is not represented by (for example, far away from) any of the clusters of Sample data patterns which correspond to the function approximation nodes. In this latter instance, the adaptive update may use the new data to add additional nodes to the model.”).

Regarding claim 4
Elmegreen in view of Meng teaches the neuromorphic integrated circuit of claim 3.
Meng further teaches wherein the decision making by the neural network includes predicting continuous quantities for one or more regression problems, (para [0061] “when a FLN is used, non-linearity may be fully contained in the functional-link layer, and the rest of the net may be linear. Therefore, linear training techniques Such as regression-based training may be used with a FLN Structure. Linear training refers to techniques that Solves the parameters in the net through linear algebra techniques.”)
and wherein the digital layer through its configuration for programmatically compensating for weight drifts of the synaptic weights of the neural network is further configured to maintain a correctly fitted regression line for predicting the continuous quantities by the neural network.19 Atty Doc. No. 102155.0005P(Para [0135-0136] “Application software may be adapted to make predictions based on the current State and on the historical trend, Such as, for example, predicting an amount of merchandise to order from a Supplier to avoid running out of inventory in the upcoming month, while not keeping too much inventory (e.g., above what is needed for the month)… Application software also may be adapted to emu late other intelligent behavior, Such as the following: (a) predictive modeling: developing cause-and-effect models of Systems from data that describes the Systems behavior, and predicting the behavior of) the system based on new “cause” data; and (b) optimization: improving the performance of a System, or Solving a problem. If an operating point of the System has drifted (e.g., caused by wear and tear) or System requirements have changed (e.g., because of increased demand), the System model may be adaptively updated.”)
Elmegreen and Meng are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analog-digital neural network of Elmegreen to include compensating for weight drifts of the synaptic weights of the neural network of Meng in order to provide better approximation by updating weight drift as disclosed by Meng (para [0054] “If the model is not adequately accurate (for example, meet a minimum level of accuracy) step S35, model parameters and/or structure may be updated adaptively (step S36). The adaptive update may be necessitated, for example, by a change in System dynamics or by drift in the system. The neural net model may have poor accuracy for new data that is not represented by (for example, far away from) any of the clusters of Sample data patterns which correspond to the function approximation nodes. In this latter instance, the adaptive update may use the new data to add additional nodes to the model.”).

Regarding claim 10
Claim 10 recites analogous limitations to claim 4 and therefore is rejected on the same ground as claim 4.

Regarding claim 6
Elmegreen in view of Meng teaches the neuromorphic integrated circuit of claim 1.
Meng further teaches the neuromorphic further comprising: a test data generator configured to generate test data on a periodic basis for testing the integrity of the decision making by the neural network. (Para [0066] “The model created by the OFLN methodologies may also be updated adaptively. The combination of effective model building, which may be performed periodically off-line as new data accumulate, and adaptive model updating, which may be carried out on-line as new data are available, provide the tools for maintaining optimal performance by the model.”)



Regarding claim 9
Elmegreen teaches a neuromorphic integrated circuit, (abstract “An analog-digital crosspoint-network includes a plurality of rows and columns, a plurality of synaptic nodes, each synaptic node of the plurality of synaptic nodes disposed at an intersection of a row and column of the plurality of rows and columns,” and also see para [0023] “FIG. 7 is an example circuit diagram of a two-layer bidirectional neural network, according to an example embodiment;”)
comprising: a multi-layered analog-digital hybrid neural network including a plurality of analog layers (para [0066] “According to additional example embodiments, multilayer perceptrons are further provided. Multilayer per ceptrons have three or more layers of neurons, and two or more connection stages, with each connection stage joining adjacent pairs of neuron layers, and are capable of solving more difficult recognition and classification problems than a two-layer perceptrons.”)
configured to include synaptic weights between neural nodes of the neural network for decision making by the neural network, (para [0046] “FIG. 4 is similar to FIG. 3, except that each programmable element (401, 402,403) consists of a fixed-value resistor (421, 422,423 respectively) in series with a variable conductance element 410 (e.g., a PCM), in which the fixed value conductance(s) have values in the ratios 1:2:4 etc., and the variable conductance elements can be set either to (effectively) Zero conductance or to a maximum conductance whose value is the same for all elements. The advantage is that the PCM's need only to be ON or OFF in order to implement the multi-valued three (or more) bit synaptic weight. According to the layout of FIG. 4, the programming of each PCM may be performed using a SET/RESET signal, and does not require feedback.”)
and at least one digital layer, (para [0036] “an Analog/Digital Feed-forward Neural Net (ADFFNN) is described in detail. It is noted that as used herein, the term “layer may refer to two forms of layers. The term “layer may refer to a layer of neurons in a neural network viewed as a mathematical system (independent of implementation). For example, in a feedforward neural network, two adjacent layers of neurons are connected by a feedforward set of synaptic connections. The term “layer” may also refer to a physical layer of a multilayer circuit structure.”)
Elmegreen does not teach and wherein the digital layer is configured for programmatically compensating for weight drifts of the synaptic weights of the neural network, thereby maintaining integrity of the decision making by the neural network; 
and a test data generator configured to generate test data on a periodic basis for testing the integrity of the decision making by the neural network.  
Meng teaches and wherein the digital layer is configured for programmatically compensating for weight drifts of the synaptic weights of the neural network, thereby maintaining integrity of the decision making by the neural network; (para [0030] “The set of weights may be adaptively updated by using new data patterns and/or to compensate for system drift. The weights of the nodes in the neural net model prior to the adaptive update may be combined with a set of new weights based on a forgetting factor. The forgetting factor may be determined based on a cause of model degradation.” also see para [0054] “The model formed off-line may be deployed and used on-line (Step S33). Accuracy of the model is monitored as new data is fed as input to the model (step S34). If the model is not adequately accurate (for example, meet a minimum level of accuracy) step S35, model parameters and/or structure may be updated adaptively (step S36). The adaptive update may be necessitated, for example, by a change in System dynamics or by drift in the system. The neural net model may have poor accuracy for new data that is not represented by (for example, far away from) any of the clusters of Sample data patterns which correspond to the function approximation nodes. In this latter instance, the adaptive update may use the new data to add additional nodes to the model. See, for example, FIG. 3B and corresponding discussion below.”)
and a test data generator configured to generate test data on a periodic basis for testing the integrity of the decision making by the neural network. (Examiner notes that Meng teaches performing periodically off-line as new data accumulate and adaptive model updating which may be carried out on-line as new data are available see para [0125] “The first 1000 patterns were used as the training set and the remaining 1000 were used as the validation set. Gaussians were used as the function approximation nodes. The centers were determined by using cluster centers and the Spreads were determined by using the radii of the clusters. Hierarchical k-means clustering up to 3 levels with 3 clusters at the first level and binary split at the next two levels were used. The hierarchical clustering resulted in a total of 21 clusters. The clusters were Sorted based on ascending level and descending population.”) 
 Elmegreen and Meng are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analog-digital neural network of Elmegreen to include compensating for weight drifts of the synaptic weights of the neural network of Meng in order to provide better approximation by updating weight drift as disclosed by Meng (para [0054] “If the model is not adequately accurate (for example, meet a minimum level of accuracy) step S35, model parameters and/or structure may be updated adaptively (step S36). The adaptive update may be necessitated, for example, by a change in System dynamics or by drift in the system. The neural net model may have poor accuracy for new data that is not represented by (for example, far away from) any of the clusters of Sample data patterns which correspond to the function approximation nodes. In this latter instance, the adaptive update may use the new data to add additional nodes to the model.”).

Regarding claim 12
Elmegreen in view of Meng teaches the neuromorphic integrated circuit of claim 9.
Elmegreen further teaches wherein the plurality of analog layers is disposed between a plurality of data inputs and the digital layer, (para [0044] “FIG. 2 illustrates a schematic of a circuit diagram for a two-layer ADFFNN using two-terminal synapses. The wiring matrix consists of one X-line. A per row i, and two y-lines, A, and B, per column j. The lines A, and A, connect through the synapse FET 202 and the multilevel resistance element 203. The conductance connecting lines A, and A, is the weight w of the synapse at that intersection. The control line, B, connects to the FET 202 at each synapse in the column and thereby controls the column operation.”)
and wherein the digital layer is disposed between the plurality of analog layers and a plurality of data outputs (para [0036] “an Analog/Digital Feed-forward Neural Net (ADFFNN) is described in detail. It is noted that as used herein, the term “layer may refer to two forms of layers. The term “layer may refer to a layer of neurons in a neural network viewed as a mathematical system (independent of implementation). For example, in a feedforward neural network, two adjacent layers of neurons are connected by a feedforward set of synaptic connections. The term “layer” may also refer to a physical layer of a multilayer circuit structure.”).

Regarding claim 14
 Elmegreen in view of Meng teaches the neuromorphic integrated circuit of claim 9.
Elmegreen further teaches wherein the neuromorphic integrated circuit is configured for one or more application specific standard products ("ASSPs") selected from keyword spotting, (para [0012] “Thus a NN can be used as part of a search process, especially one in which the set of characteristic features is not known in advance. For another example, there are methods for document search in which a document is preprocessed to extract the most distinctive words contained therein (e.g., those that are common in the document, but uncommon in the total corpus). Using a vector of values corresponding to this set of most-distinctive words as input to a NN, the NN can be trained to produce similar (or the same) classification outputs for documents whose inputs overlap significantly. The output may take the form of clusters of points, one for each document, where the documents in each cluster are about the same topic, and different clusters correspond to different topics. Thus a search that uses the NN's output can reveal other documents on the same topic in the corpus.”)
voice recognition, one or more audio filters, speech enhancement, gesture recognition, image recognition, video object classification and segmentation, and autonomous vehicles including drones.  

Regarding claim 16
Elmegreen teaches a method for a neuromorphic integrated circuit, (abstract “An analog-digital crosspoint-network includes a plurality of rows and columns, a plurality of synaptic nodes, each synaptic node of the plurality of synaptic nodes disposed at an intersection of a row and column of the plurality of rows and columns,” and also see para [0023] “FIG. 7 is an example circuit diagram of a two-layer bidirectional neural network, according to an example embodiment;”)
comprising: programming synaptic weights of a plurality of analog layers of a multi-layered analog-digital hybrid neural network of the neuromorphic integrated circuit for decision making by the neural network; (para [0046] “FIG. 4 is similar to FIG. 3, except that each programmable element (401, 402,403) consists of a fixed-value resistor (421, 422,423 respectively) in series with a variable conductance element 410 (e.g., a PCM), in which the fixed value conductance(s) have values in the ratios 1:2:4 etc., and the variable conductance elements can be set either to (effectively) Zero conductance or to a maximum conductance whose value is the same for all elements. The advantage is that the PCM's need only to be ON or OFF in order to implement the multi-valued three (or more) bit synaptic weight. According to the layout of FIG. 4, the programming of each PCM may be performed using a SET/RESET signal, and does not require feedback.”)
Elmegreen does not teach periodically testing an integrity of the decision making by the neural network using test data generated by a test data generator of the neuromorphic integrated circuit; and programming a digital layer of the neural network to compensate for weight drifts in the synaptic weights of the analog layers of the neural network, thereby maintaining integrity of the decision making by the neural network. 
Meng teaches periodically testing an integrity of the decision making by the neural network using test data generated by a test data generator of the neuromorphic integrated circuit; (para [0120] “Even if the change is gradual, the amount of change may become Significant over time. Therefore, adaptive updating is best for a short-term Solution. AS new data accumulates, a full retrain may be conducted, periodically or when W is sufficiently different from the original w. A difference between adaptive update and full retrain is that adaptive update keeps all existing nodes and only adjusts the weights for them, while for full retrain all function approximation nodes (and weights) are newly generated. Full retrain may provide better performance but is also much more time consuming. Performing an adaptive update to an on-line model frequently coupled with installing a fully retrained model from off-line periodically may be an effective technique to ensure that the model is always up to date.”)
and programming a digital layer of the neural network to compensate for weight drifts in the synaptic weights of the analog layers of the neural network, (para [0030] “The set of weights may be adaptively updated by using new data patterns and/or to compensate for system drift. The weights of the nodes in the neural net model prior to the adaptive update may be combined with a set of new weights based on a forgetting factor. The forgetting factor may be determined based on a cause of model degradation.”)
thereby maintaining integrity of the decision making by the neural network. (Para [0039] “FIG. 3A shows a flow chart for a method of incrementally forming and adaptively maintaining a neural net model at an adequate accuracy level, according to one embodiment of the present disclosure;” also see para [0054] “The model formed off-line may be deployed and used on-line (Step S33). Accuracy of the model is monitored as new data is fed as input to the model (step S34). If the model is not adequately accurate (for example, meet a minimum level of accuracy) step S35, model parameters and/or structure may be updated adaptively (step S36). The adaptive update may be necessitated, for example, by a change in System dynamics or by drift in the system. The neural net model may have poor accuracy for new data that is not represented by (for example, far away from) any of the clusters of Sample data patterns which correspond to the function approximation nodes. In this latter instance, the adaptive update may use the new data to add additional nodes to the model. See, for example, FIG. 3B and corresponding discussion below.”)
Elmegreen and Meng are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analog-digital neural network of Elmegreen to include compensating for weight drifts of the synaptic weights of the neural network of Meng in order to provide better approximation by updating weight drift as disclosed by Meng (para [0054] “If the model is not adequately accurate (for example, meet a minimum level of accuracy) step S35, model parameters and/or structure may be updated adaptively (step S36). The adaptive update may be necessitated, for example, by a change in System dynamics or by drift in the system. The neural net model may have poor accuracy for new data that is not represented by (for example, far away from) any of the clusters of Sample data patterns which correspond to the function approximation nodes. In this latter instance, the adaptive update may use the new data to add additional nodes to the model.”).
Regarding claim 17 
Elmegreen in view of Meng teaches the neuromorphic integrated circuit of claim 16.
Meng further teaches the neuromorphic integrated circuit further comprising: predicting continuous quantities for one or more regression problems with the neural network. (Para [0112] “The model also may be obsolete. In the use of a mathematical model of a System, the focus is on the inputs, and System parameters are considered to be constant. However, after the model is established, the System parameters may drift and cause the underlying System behavior to shift. For example, the further a driver Steps on a brake pedal of a car, the faster the car stops, and a model may be built to predict how fast the car stops for a particular distance the brake pedal moves.” also see para [0135] “Application software may be adapted to make predictions based on the current State and on the historical trend, such as, for example, predicting an amount of merchandise to order from a supplier to avoid running out of inventory in the upcoming month, while not keeping too much inventory (e.g., above what is needed for the month). Over time, the model may be updated, by applying adaptive update methodologies, to account for changes in fashion trends, economic conditions”)
Elmegreen and Meng are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analog-digital neural network of Elmegreen to include compensating for weight drifts of the synaptic weights of the neural network of Meng in order to provide better approximation by updating weight drift as disclosed by Meng (para [0054] “If the model is not adequately accurate (for example, meet a minimum level of accuracy) step S35, model parameters and/or structure may be updated adaptively (step S36). The adaptive update may be necessitated, for example, by a change in System dynamics or by drift in the system. The neural net model may have poor accuracy for new data that is not represented by (for example, far away from) any of the clusters of Sample data patterns which correspond to the function approximation nodes. In this latter instance, the adaptive update may use the new data to add additional nodes to the model.”).

Regarding claim 18
Elmegreen in view of Meng teaches the neuromorphic integrated circuit of claim 17.
Meng further teaches the neuromorphic integrated circuit further comprising:22 Atty Doc. No. 102155.0005Pmaintaining a correctly fitted regression line for predicting the continuous quantities by the neural network, (para [0061] “when a FLN is used, non-linearity may be fully contained in the functional-link layer, and the rest of the net may be linear. Therefore, linear training techniques Such as regression-based training may be used with a FLN Structure. Linear training refers to techniques that Solves the parameters in the net through linear algebra techniques.”)
wherein maintaining the correctly fitted regression line includes periodically testing the integrity of the decision making by the neural network with the test data generated by the test data generator (para [0120] “Even if the change is gradual, the amount of change may become Significant over time. Therefore, adaptive updating is best for a short-term Solution. AS new data accumulates, a full retrain may be conducted, periodically or when W is sufficiently different from the original w. A difference between adaptive update and full retrain is that adaptive update keeps all existing nodes and only adjusts the weights for them, while for full retrain all function approximation nodes (and weights) are newly generated. Full retrain may provide better performance but is also much more time consuming. Performing an adaptive update to an on-line model frequently coupled with installing a fully retrained model from off-line periodically may be an effective technique to ensure that the model is always up to date.”)
and programming the digital layer of the neural network to compensate for weight drifts in the synaptic weights of the analog layers of the neural network. (Para [0030] “The set of weights may be adaptively updated by using new data patterns and/or to compensate for system drift. The weights of the nodes in the neural net model prior to the adaptive update may be combined with a set of new weights based on a forgetting factor. The forgetting factor may be determined based on a cause of model degradation.”)
Elmegreen and Meng are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analog-digital neural network of Elmegreen to include compensating for weight drifts of the synaptic weights of the neural network of Meng in order to provide better approximation by updating weight drift as disclosed by Meng (para [0054] “If the model is not adequately accurate (for example, meet a minimum level of accuracy) step S35, model parameters and/or structure may be updated adaptively (step S36). The adaptive update may be necessitated, for example, by a change in System dynamics or by drift in the system. The neural net model may have poor accuracy for new data that is not represented by (for example, far away from) any of the clusters of Sample data patterns which correspond to the function approximation nodes. In this latter instance, the adaptive update may use the new data to add additional nodes to the model.”).

Regarding claim 19
Elmegreen in view of Meng teaches the neuromorphic integrated circuit of claim 16.
Elmegreen further teaches the neuromorphic integrated circuit further comprising: predicting discrete classes for one or more classification problems with the neural network. (Para [0066] “According to additional example embodiments, multilayer perceptrons are further provided. Multilayer per ceptrons have three or more layers of neurons, and two or more connection stages, with each connection stage joining adjacent pairs of neuron layers, and are capable of solving more difficult recognition and classification problems than a two-layer perceptrons.”)

Claim(s) 5, 7, 11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elmegreen et al. (US 2011/0119215 A1) in view of Meng et al. (US 2003/0200189 A1) and further in view of Nugent et al. (US 2006/0036559 A1).  
Regarding claim 5
Elmegreen in view of Meng teaches the neuromorphic integrated circuit of claim 3.
Elmegreen further teaches wherein the decision making by the neural network includes predicting discrete classes for one or more classification problems, (para [0066] “According to additional example embodiments, multilayer perceptrons are further provided. Multilayer perceptrons have three or more layers of neurons, and two or more connection stages, with each connection stage joining adjacent pairs of neuron layers, and are capable of solving more difficult recognition and classification problems than a two-layer perceptrons. Multilayer perceptrons may be trained to recognize images by a generalization of the Supervised learning algorithm as described above, termed the Back Propagation Algorithm (BPA).”)
Elmegreen in view of Meng does not teach and wherein the digital layer through its configuration for programmatically compensating for weight drifts of the synaptic weights of the neural network is further configured to maintain a correctly projected decision boundary for predicting the discrete classes by the neural network.  
Nugent teaches and wherein the digital layer through its configuration for programmatically compensating for weight drifts of the synaptic weights of the neural network is further configured to maintain a correctly projected decision boundary for predicting the discrete classes by the neural network. (Para [0110] “The AHAH plasticity rule can greatly improve fault tolerance for random weight fluctuations and input-line faults by maintaining weight equilibrium in a local attractor State.”)
Elmegreen, Meng and Nugent are analogous art because they are all directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analog-digital neural network of Elmegreen in view of Meng to include maintaining a correctly projected decision boundary for predicting the discrete classes by the neural network of Nugent in order to enhanced the accuracy of the classification problems performed by the neural network as disclosed by Nugent (para [0121] “AS an example, if we design a network to calculate the first principle component of the data then the objective function represented by equation (8) coincides with the desired behavior. In other words, our approach to fault tolerance is equivalent to tracking the principle component over non-stationary input data. For the classification problem it is unlikely that the direction of maximum variance will coincide with a classifier produced through Supervised learning. A neuron's ideal function is to classify”).
Regarding claim 11
Claim 11 recites analogous limitations to claim 5 and therefore is rejected on the same ground as claim 5.

Regarding claim 7
Elmegreen in view of Meng teaches the neuromorphic integrated circuit of claim 1.
Elmegreen in view of Meng does not teach wherein the plurality of analog layers is disposed in an analog multiplier array of two-quadrant multipliers in a memory sector of the neuromorphic integrated circuit.  
Nugent teaches wherein the plurality of analog layers is disposed in an analog multiplier array of two-quadrant multipliers in a memory sector of the neuromorphic integrated circuit. (Para [0196] “FIG. 13 illustrates a graph 1300 depicting data illustrating two-quadrant control over a KnowmTM" connection, in accordance with an embodiment of the present invention. As indicated in graph 1300, given a reference voltage, the pre-synaptic voltage, V., controls the pre Synaptic contribution to connection formation, the post Synaptic DC bias, V., controls the post-Synaptic magnitude to the weight update, and the post-Synaptic frequency, H(Y), controls the sign of the post-Synaptic weight update.”)
Elmegreen, Meng and Nugent are analogous art because they are all directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analog-digital neural network of Elmegreen in view of Meng to include two-quadrant multipliers in a memory sector of the neuromorphic integrated circuit of Nugent in order to provide cost efficient circuit for implementing neural network as disclosed by Nugent (para [0198] “As indicated in graph 1300, given a reference voltage, the pre-synaptic voltage, V., controls the pre Synaptic contribution to connection formation, the post Synaptic DC bias, V., controls the post-Synaptic magnitude to the weight update, and the post-Synaptic frequency, H(Y), controls the sign of the post-Synaptic weight update. Thus, two-quadrant multiplication is achieved by routing two externally generated Signals and Saving the cost of a current-to-frequency function for each neural circuit.”).

Regarding claim 13
Elmegreen in view of Meng teaches the neuromorphic integrated circuit of claim 12.
Elmegreen in view of Meng does not teach wherein the plurality of analog layers is disposed in an analog multiplier array of two-quadrant multipliers in a memory sector of the neuromorphic integrated circuit.  
Nugent teaches wherein the plurality of analog layers is disposed in an analog multiplier array of two-quadrant multipliers in a memory sector of the neuromorphic integrated circuit. (Para [0196] “FIG. 13 illustrates a graph 1300 depicting data illustrating two-quadrant control over a KnowmTM" connection, in accordance with an embodiment of the present invention. As indicated in graph 1300, given a reference voltage, the pre-synaptic voltage, V., controls the pre Synaptic contribution to connection formation, the post Synaptic DC bias, V., controls the post-Synaptic magnitude to the weight update, and the post-Synaptic frequency, H(Y), controls the sign of the post-Synaptic weight update.”)
Elmegreen, Meng and Nugent are analogous art because they are all directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analog-digital neural network of Elmegreen in view of Meng to include two-quadrant multipliers in a memory sector of the neuromorphic integrated circuit of Nugent in order to provide cost efficient circuit for implementing neural network as disclosed by Nugent (para [0198] “As indicated in graph 1300, given a reference voltage, the pre-synaptic voltage, V., controls the pre Synaptic contribution to connection formation, the post Synaptic DC bias, V., controls the post-Synaptic magnitude to the weight update, and the post-Synaptic frequency, H(Y), controls the sign of the post-Synaptic weight update. Thus, two-quadrant multiplication is achieved by routing two externally generated Signals and Saving the cost of a current-to-frequency function for each neural circuit.”).
Regarding claim 20
Elmegreen in view of Meng teaches the neuromorphic integrated circuit of claim 19.
Elmegreen further teaches the neuromorphic further comprising: maintaining a correctly projected decision boundary for predicting the discrete classes by the neural network, (para [0066] “According to additional example embodiments, multilayer perceptrons are further provided. Multilayer perceptrons have three or more layers of neurons, and two or more connection stages, with each connection stage joining adjacent pairs of neuron layers, and are capable of solving more difficult recognition and classification problems than a two-layer perceptrons. Multilayer perceptrons may be trained to recognize images by a generalization of the Supervised learning algorithm as described above, termed the Back Propagation Algorithm (BPA).”)
Nugent further teaches wherein maintaining the correctly projected decision boundary includes periodically testing the integrity of the decision making by the neural network with the test data generated by the test data generator (Para [0110] “The AHAH plasticity rule can greatly improve fault tolerance for random weight fluctuations and input-line faults by maintaining weight equilibrium in a local attractor State.”)
and programming the digital layer of the neural network to compensate for weight drifts in the synaptic weights of the analog layers of the neural network. (Para [0030] “The set of weights may be adaptively updated by using new data patterns and/or to compensate for system drift. The weights of the nodes in the neural net model prior to the adaptive update may be combined with a set of new weights based on a forgetting factor. The forgetting factor may be determined based on a cause of model degradation.”)
Elmegreen, Meng and Nugent are analogous art because they are all directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analog-digital neural network of Elmegreen in view of Meng to include two-quadrant multipliers in a memory sector of the neuromorphic integrated circuit of Nugent in order to provide cost efficient circuit for implementing neural network as disclosed by Nugent (para [0198] “As indicated in graph 1300, given a reference voltage, the pre-synaptic voltage, V., controls the pre Synaptic contribution to connection formation, the post Synaptic DC bias, V., controls the post-Synaptic magnitude to the weight update, and the post-Synaptic frequency, H(Y), controls the sign of the post-Synaptic weight update. Thus, two-quadrant multiplication is achieved by routing two externally generated Signals and Saving the cost of a current-to-frequency function for each neural circuit.”).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Elmegreen et al. (US 2011/0119215 A1) in view of Meng et al. (US 2003/0200189 A1) and further in view of Buibas et al. (US 2014/0019392 A1).  
Regarding claim 8
Elmegreen in view of Meng teaches the neuromorphic integrated circuit of claim 1.
Elmegreen in view of Meng does not teach wherein the neuromorphic integrated circuit is configured to operate on battery power.  
Buibas teaches wherein the neuromorphic integrated circuit is configured to operate on battery power (para [0122] “In Some functional modules, this may comprise a simple dc (direct current) input port, and may be Supplied over a serial connection. In other modules, an on-board battery may be present to meet the power requirements of it specific functional task. Some modules may themselves be power Supply systems for other modules.”).
Elmegreen, Meng and Buibas are analogous art because they are all directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analog-digital neural network of Elmegreen in view of Meng to include compensating for weight drifts of the synaptic weights of the neural network of Buibas in order to provide better approximation by updating weight drift as disclosed by Buibas (para [0054] “If the model is not adequately accurate (for example, meet a minimum level of accuracy) step S35, model parameters and/or structure may be updated adaptively (step S36). The adaptive update may be necessitated, for example, by a change in System dynamics or by drift in the system. The neural net model may have poor accuracy for new data that is not represented by (for example, far away from) any of the clusters of Sample data patterns which correspond to the function approximation nodes. In this latter instance, the adaptive update may use the new data to add additional nodes to the model.”).

Regarding claim 15
Elmegreen in view of Meng teaches the neuromorphic integrated circuit of claim 14.
Elmegreen in view of Meng does not teach wherein the neuromorphic integrated circuit is configured to operate on battery power.  
Buibas teaches wherein the neuromorphic integrated circuit is configured to operate on battery power (para [0122] “In Some functional modules, this may comprise a simple dc (direct current) input port, and may be Supplied over a serial connection. In other modules, an on-board battery may be present to meet the power requirements of it specific functional task. Some modules may themselves be power Supply systems for other modules.”).
Elmegreen, Meng and Buibas are analogous art because they are all directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analog-digital neural network of Elmegreen in view of Meng to include compensating for weight drifts of the synaptic weights of the neural network of Buibas in order to provide better approximation by updating weight drift as disclosed by Buibas (para [0054] “If the model is not adequately accurate (for example, meet a minimum level of accuracy) step S35, model parameters and/or structure may be updated adaptively (step S36). The adaptive update may be necessitated, for example, by a change in System dynamics or by drift in the system. The neural net model may have poor accuracy for new data that is not represented by (for example, far away from) any of the clusters of Sample data patterns which correspond to the function approximation nodes. In this latter instance, the adaptive update may use the new data to add additional nodes to the model.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126